DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/17/2019. Claims 1-16 are pending and examined below. 
NOTE: Applicant provides reference NL 8005144 A in the IDS dated 09/13/2020. Examiner uses a translation of this reference in the prior art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 and 14, the claim recites the limitation “wherein the first light pipe effectively limits a photon banana width to an intended section of the patient’s finger”. However, it is unclear as to what is meant to “effectively” limit a banana width. As such the claim is indefinite. 
For the purposes of this examination it is interpreted that the creation of a banana photon pathway meets the limitation of the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim recites the limitation “wherein the first light pipe and the second light pipe together guide and focus the light from the LED into a photon path extending from the LED to the PD”. However, the claim does not provide any further structural limitation from those provided in the claim upon which it depends.  As such the claim is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NL 8005144 A (cited in the IDS dated 9/13/2020, hereinafter referred to as “TNO”) in view of US 20100317945 A1 (cited in the IDS dated, hereinafter referred to as “Schraa”).
Regarding claim 1, TNO teaches Regarding claims 1, TNO, a blood pressure monitoring system, teaches a finger cuff attachable to a patient's finger to be used in measuring the patient's 
a light emitting diode (LED)—photodiode (PD) pair (3 (light source) and 4 (light detector); page 2; as shown in Figure 1);
a bladder that exerts pressure on the patient's finger (close-fitting sleeve 1 has a pneumatic pressure sac (bladder) that is fitted over a patient’s finger; page 2; as shown in Figure 1); and
a first light pipe that surrounds the LED to guide and focus light emitted by the LED (teaches using a light guide (light pipe); claim 4), wherein the patient's finger surrounded in the finger cuff abuts against the bladder such that the bladder and the LED-PD pair are used in measuring the patient's blood pressure by the blood pressure measurement system (page 2).
TNO does not explicitly teach using an LED as the light source, however, using an LED as a light source is commonly known within the art as seen in Schraa, a blood pressure measuring apparatus (uses an LED as an emitter; paragraph [0036]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TNO, as taught by Schraa, because using an LED allows a user to shine light into the tissue. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 2, TNO, in view of Schraa, teaches further comprising a second light pipe that surrounds the PD to guide and focus the light from the LED into the PD (claim 4; as taught by TNO).
Regarding claim 3, TNO, in view of Schraa, teaches wherein the first light pipe and the second light pipe together guide and focus the light from the LED into a photon path extending from the LED to the PD (teaches using light guides for both the light source and the photodetector (thus creating a photon path for the light); claim 4; as taught by TNO).
Regarding claim 9, TNO teaches a method to measure a patient's blood pressure by a blood pressure measurement system utilizing a finger cuff (abstract; as shown in Figure 1), the 
placing the finger cuff around the patient's finger such that the bladder and the light source-PD pair aid in measuring the patient's blood pressure by the blood pressure measurement system (as shown in Figures 1-2), wherein the finger cuff includes a first light pipe that surrounds the light source (teaches using a light guide (light pipe); claim 4);
emitting, by the light source, light in one or more directions through the patient's finger (page 2; as shown in Figure 1); and
guiding and focusing, by the first light pipe, the emitted light from the light source (page 2; as shown in Figure 1).
TNO does not explicitly teach using an LED as the light source, however, using an LED as a light source is commonly known within the art as seen in Schraa, a blood pressure measuring apparatus (uses an LED as an emitter; paragraph [0036]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TNO, as taught by Schraa, because using an LED allows a user to shine light into the tissue. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 10, TNO, in view of Schraa, teaches wherein the finger cuff further includes a second light pipe that surrounds the PD, and, further comprising guiding and focusing, by the second light pipe, the light from the LED into the PD (claim 4; as taught by TNO).

Claims 4-8, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TNO, in view of Schraa, as applied to claims 2 and 10 above, and further in view of DE 102018006845 A1 (hereinafter referred to as “Scheuermann”).
Regarding claim 4, TNO, in view of Schraa, teaches the use of light pipes, but does not explicitly teach further comprising:
a flat portion of the first light pipe to guide and focus the light from the LED, and
a flat portion of the second light pipe to guide and focus the light from the LED into the PD.
However, Scheuermann, a noninvasive blood pressuring device, teaches light pipes comprising: a flat portion of the first light pipe to guide and focus the light from the LED (27; paragraphs [0050]-[0052]; as shown in Figure 3), and
a flat portion of the second light pipe to guide and focus the light from the LED into the PD (27; paragraphs [0050]-[0052]; as shown in Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TNO, in view of Schraa, to have a flat portions on the light pipes, as taught by Scheuermann, because doing so helps to focus the light.
Regarding claim 5, TNO, view of Schraa and Scheuermann, wherein the first and second light pipes are of optically opaque or reflective material (paragraph [0041]; Figure 3; as taught by Scheuermann).
Regarding claim 7, TNO, in view of Schraa and Scheuermann, wherein the first light pipe and the second light pipe are approximately cylindrically-shaped (paragraphs [0050]-[0052]; as shown in Figure 3).
Regarding claim 8, TNO, in view of Schraa and Scheuermann, teaches wherein the first and second light pipes are mounted underneath the bladder (as shown in Figure 4; as taught by TNO).
Regarding claim 12, TNO, in view of Schraa, teaches the use of light pipes, but does not explicitly teach further comprising:
a flat portion of the first light pipe to guide and focus the light from the LED, and
a flat portion of the second light pipe to guide and focus the light from the LED into the PD.

a flat portion of the second light pipe to guide and focus the light from the LED into the PD (27; paragraphs [0050]-[0052]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TNO, in view of Schraa, to have a flat portions on the light pipes, as taught by Scheuermann, because doing so helps to focus the light.
Regarding claim 13, TNO, view of Schraa and Scheuermann, wherein the first and second light pipes are of optically opaque or reflective material (paragraph [0041]; Figure 3; as taught by Scheuermann).
Regarding claim 15, TNO, in view of Schraa and Scheuermann, wherein the first light pipe and the second light pipe are approximately cylindrically-shaped (paragraphs [0050]-[0052]; as shown in Figure 3).

Claims 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TNO, in view of Schraa, as applied to claims 2 and 10 above, and further in view of Scheuermann as evidenced by US 20070085995 A1 (hereinafter referred to as “Pesach”) and US 20020161290 A1 (hereinafter referred to as “Chance”).
Regarding claim 6, TNO, in view of Schraa and Scheuermann, teaches wherein the first light pipe effectively limits a photon banana width to an intended section of the patient's finger (the light emitter 23 with light pipe 27 and light detector 24 with light pipe 27 are orientated such that a banana path would be made through a desired section of the patient’s finger; as shown in Figure 3; as taught by Scheuermann).
Note: The making of a photon banana pathway when using a light emitter and light detector with light pipes is evidenced by Pesach (paragraphs [0035]-[0037]; Figures 1B) and Chance (paragraph [0122]; Figure 7).
Regarding claim 11, TNO, in view of Schraa, does not specifically teach wherein the first light pipe and the second light pipe together guide and focus the light from the LED into a photon banana path extending from the LED to the PD.
However, Scheuermann, teaches wherein the first light pipe and the second light pipe are orientated in such a way as to guide and focus the light from the LED into a photon banana path extending from the LED to the PD (the light emitter 23 with light pipe 27 and light detector 24 with light pipe 27 are orientated such that a banana path would be made through a desired section of the patient’s finger; as shown in Figure 3; as taught by Scheuermann). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TNO, in view of Schraa, to orientate the light emitter and detector to make a photon banana pathway, as taught by Scheuermann, because doing so allows light to effectively propograte through a desired measurement location.   
Note: The making of a photon banana pathway when using a light emitter and light detector with light pipes is evidenced by Pesach (paragraphs [0035]-[0037]; Figures 1B) and Chance (paragraph [0122]; Figure 7).
	Regarding claim 14, TNO, in view of Schraa and Scheuermann, teaches wherein the first light pipe effectively limits a photon banana width to an intended section of the patient's finger (the light emitter 23 with light pipe 27 and light detector 24 with light pipe 27 are orientated such that a banana path would be made through a desired section of the patient’s finger; as shown in Figure 3; as taught by Scheuermann).
Note: The making of a photon banana pathway when using a light emitter and light detector with light pipes is evidenced by Pesach (paragraphs [0035]-[0037]).
Regarding claim 16, TNO, in view of Schraa and Scheuermann, teaches wherein the first and second light pipes are mounted underneath the bladder (as shown in Figure 4; as taught by TNO).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/A.A.M./Examiner, Art Unit 3791